NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3983-19

CHAD STRACENSKY,

          Plaintiff-Appellant,

v.

FIRST ATLANTIC FEDERAL
CREDIT UNION,

          Defendant,

and

WILLIAM F. SALDUTTI, III &
ROBERT L. SALDUTTI, d/b/a
SALDUTTI LAW GROUP,

     Defendants-Respondents.
______________________________

                   Submitted May 2, 2022 – Decided August 3, 2022

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. DC-010888-19.

                   Chad Stracenksy, appellant pro se.
            Saldutti Law Group, attorneys for respondents (Thomas
            B. O'Connell, of counsel and on the brief).

PER CURIAM

       On February 25, 2020, the late Judge James W. Palmer entered an order

granting summary judgment dismissal of plaintiff Chad Stracensky's complaint

against defendants First Atlantic Federal Credit Union ("First Atlantic" or

"credit union") and William F. Saldutti, III & Robert L. Saldutti, doing business

as Saldutti Law Group (collectively "Saldutti") on grounds of collateral estoppel

and lack of jurisdiction due to a related action filed in another vicinage that was

pending appeal. The judge also denied reconsideration of his order on June 4,

2020. Stracensky appeals the orders contending the judge erred in dismissing

his complaint. We disagree and affirm.

       In a complaint filed in Monmouth County Special Civil Part (Monmouth

County matter),1 First Atlantic sued Stracensky alleging that he defaulted on a

line of credit and a checking account. First Atlantic was granted summary

judgment requiring Stracensky to pay $10,369.18 in damages, plus contractual

and statutory attorneys' fees and costs totaling $2,948.53. Stracensky's motion

for reconsideration challenging the award of attorneys' fees and costs , but not



1
    Docket No. DC-26494-19.
                                                                             A-3983-19
                                        2
the underlying indebtedness, was denied. Stracensky appealed. We reversed

and remanded the matter, concluding that

            the trial court's statement of reasons explaining its
            summary judgment and reconsideration orders failed to
            indicate how the attorney's fees were calculated as
            required by Rule 1:7-4(a), and the court neither allowed
            oral argument nor indicated why it was not allowed on
            the reconsideration motion as required by Rule 1:6-
            2(d)." [2]

            [First Atl. Fed. Credit Union v. Stracensky, No.
            A-0457-19 (App. Div. Aug. 10, 2020) (slip op. at 2).]

      While Stracensky's appeal was pending, he filed the within action in

Ocean County Special Civil Part on October 18, 2019, suing First Atlantic and

its attorneys, Saldutti, alleging the credit union's application for attorney's fees

and costs in the Monmouth County matter was a violation of the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692(e)-(g), as to Saldutti, and

a violation of the New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-1

to -20, as to First Atlantic. The complaint alleged, inter alia, that Saldutti's




2
  In addition, not relevant to this appeal, we also reversed the court's order
enforcing litigant's rights because the information subpoena was not served upon
defendant as required by Rule 6:7-2(b)(1).
                                                                              A-3983-19
                                         3
attempt to collect legal fees on behalf of First Atlantic was not authorized by the

agreement between Stracensky and the credit union.3

      On November 1, defendants filed a summary judgment motion to dismiss

Stracensky’s complaint based on lack of jurisdiction, collateral estoppel, res

judicata, and judicial estoppel. About two weeks later, Stracensky moved to

dismiss First Atlantic as a defendant. The next day, Stracensky filed a motion

to amend his complaint. The amended complaint sued only Saldutti, alleging

violation of the FDCPA because it was not addressed in the Monmouth County

matter, and that "neither Saldutti nor [First Atlantic] has produced any

agreement between First Atlantic and Stracensky authorizing such fees [which

therefore] constitutes false and misleading conduct." 4

      On February 5, 2020, Judge Palmer granted Saldutti's summary judgment

motion to dismiss the complaint, finding that because First Atlantic's claim for

attorneys' fees and costs had already been litigated in the Monmouth County

matter, Stracensky's claims disputing the attorneys' fees and costs were barred


3
  Stracensky submits that the timing of the Ocean County lawsuit was dictated
by "an alleged violation of 15 U.S.C. 1692g(a)(1) due to a collection letter from
Saldutti to Stracensky dated October 19, 2018."
4
   Saldutti filed an objection to the notice of dismissal without prejudice as
failing to comply with Rule 4:37-1 and to the filing of an amended complaint.


                                                                             A-3983-19
                                        4
by the doctrine of collateral estoppel. The judge further held that the court

lacked jurisdiction over Stracensky's claims because his appeal of the

Monmouth County matter was pending before this court. The judge later entered

an order on June 4, denying Stracensky's reconsideration motion. In his written

decision, the judge explained that Stracensky had not met the standard for

reconsideration under Rule 4:49-2 by "stat[ing] with specificity the basis on

which [the motion was] made, including a statement of the matters or controlling

decisions which counsel believes the court has overlooked or as to which it has

erred." The judge further found Stracensky presented no new evidence to justify

vacating the previous order.

      We find no merit to Stracensky's appeal of Judge Palmer's order. The

judge correctly found that collateral estoppel barred Stracensky's claims. For

collateral estoppel to apply, it must be shown that:

            (1) the issue to be precluded is identical to the issue
            decided in the prior proceeding; (2) the issue was
            actually litigated in the prior proceeding; (3) the court
            in the prior proceeding issued a final judgment on the
            merits; (4) the determination of the issue was essential
            to the prior judgment; and (5) the party against whom
            the doctrine is asserted was a party to or in privity with
            a party to the earlier proceeding.

            [Winters v. N. Hudson Reg'l Fire & Rescue, 212 N.J.
            67, 85 (2012) (quoting Olivieri v. Y.M.F. Carpet, Inc.,
            186 N.J. 511, 521 (2006)).]

                                                                          A-3983-19
                                        5
      The issues and facts presented in this matter pertain directly to

Stracensky's liability for First Atlantic's attorneys' fees and costs owed to

Saldutti that was litigated in the Monmouth County matter resulting in a

summary judgment in favor of First Atlantic. Saldutti was in privity with First

Atlantic in the Monmouth County matter because in addition to seeking

compensatory damages from Stracensky, Saldutti also demanded that

Stracensky pay the legal fees and costs it charged First Atlantic in representing

the credit union.

      Additionally, since Stracensky's appeal of the Monmouth County matter

was pending before our court at the time this matter was before Judge Palmer,

the Law Division did not have jurisdiction over this matter under Rule 2:9-1(a)

because granting Stracensky the relief he was seeking––challenging the award

of attorneys' fees and costs to First Atlantic––would essentially render the

appeal moot. See Van Horn v. Van Horn, 415 N.J. Super. 398, 410 (App. Div.

2010) (holding that under Rule 2:9-1(a), the trial court does not have jurisdiction

where the new issue in a related case has the capacity to render the pending

appeal moot) (citing Carlucci v. Carlucci, 265 N.J. Super. 333, 339 (Ch. Div.

1993).




                                                                             A-3983-19
                                        6
      Moreover, under the entire controversy doctrine, Stracensky was

procedurally obligated to bring his FDCPA claims in the Monmouth County

matter through counterclaims or a third-party action, as the FDCPA claims

pertain to the First Atlantic's collection demand letter to Stracensky and arise

from the same set of facts. See R. 4:30A (generally requiring the parties to an

action to raise all transactionally related claims in that action); Wadeer v. N.J.

Mfrs. Ins. Co., 220 N.J. 591, 605 (2015) ("Th[e] doctrine 'embodies the principle

that the adjudication of a legal controversy should occur in one litigation in only

one court; accordingly, all parties involved in a litigation should at the very least

present in that proceeding all of their claims and defenses that are related to the

underlying controversy.'") (emphasis added) (quoting Highland Lakes Country

Club & Cmty. Ass'n v. Nicastro, 201 N.J. 123, 125 (2009))

      Based upon our conclusion that the order granting summary judgment was

appropriate, there is no reason to conclude Judge Palmer abused his discretion

in denying Stracensky's reconsideration motion. See Cummings v. Bahr, 295

N.J. Super. 374, 389 (App. Div. 1996).

      Any arguments made by Stracensky that we have not expressly addressed

are without sufficient merit to warrant discussion in a written opinion . R. 2:11-

3(e)(1)(E).


                                                                               A-3983-19
                                         7
Affirmed.




                A-3983-19
            8